IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        PD-0462-07



                              DAVID MORALES, Appellant

                                             v.

                                 THE STATE OF TEXAS



                      ON DISCRETIONARY REVIEW OF
           CASE 08-05-00201-CR OF THE EIGHTH COURT OF APPEALS
                              EL PASO COUNTY



       W OMACK, J., filed a concurring opinion.


       I do not agree that the case involves the Sixth-Amendment doctrine of implied bias

(see supra, at 10–15). I think the juror was subject to a challenge for cause because she

was, in the language of Code of Criminal Procedure article 35.16(c)(1), “related in the

third degree of consanguinity … to any prosecutor in the case.” She was related in the

zero degree of consanguinity to a prosecutor in the case — she was a prosecutor in the

case, as was every other prosecutor in the District Attorney’s office.
                                                                   Morales (concurrence) - 2

       I concur in the judgment of the Court to remand the cause to the Court of Appeals,

but I would have that court decide whether it was ineffective assistance for the appellant’s

attorney to fail to challenge the prosecutor.


En banc
Delivered May 14, 2008
Publish